Citation Nr: 1634455	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-28 352A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntingdon, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Marys Medical Center (SMMC) emergency department in Ironwood, Ohio on September 29, 2013.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran, who served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  While visiting his in-laws in Ironton, Ohio, the Veteran stepped out of his truck, lost feeling in his left leg and fell into the street, badly injuring his toe; as a result he was taken to the SMMC emergency room, also in Ironton, where he was found to have a fracture.     

2.  The nearest VA emergency facility to Ironton is the Huntingdon, West Virginia VAMC, approximately 21 miles away.  


CONCLUSION OF LAW

The criteria are met for the payment or reimbursement of the Veteran's medical expenses incurred at St. Mary's Medical Center (SMMC) emergency department in Ironwood, Ohio on September 29, 2013.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has applied for payment or reimbursement of medical expenses he incurred while receiving treatment at SMMC on September 29, 2013 for his left foot/toe.  Accompanying his claim, he submitted a copy of a bill from SMMC for $556.  The Veteran reported that he injured his foot when visiting his in-laws in Ironwood, Ohio.  He stepped out of his truck but had lost the feeling in his left leg.  As a result, he fell into the street, injuring his foot.  He felt that the foot was injured pretty badly so he sought care at the nearby SMMC emergency room, also in Ironton.  SMMC emergency room records show that the Veteran was found to have sustained a direct blow to his left great toe and was experiencing pain, swelling and numbness.  After examination and X-ray, an emergency physician determined that the Veteran had fractured the distal phalanx of the left 1st toe and that he also had a subungual hematoma.  The Veteran was prescribed pain medication and was advised to ice the area and follow up with his primary care physician.    

The Veteran has referred to the toe fracture as resulting from his service-connected peripheral neuropathy.  However, as disability of the toe (other than peripheral neuropathy) is not subject to service connected compensation and as any residual toe disability from the fracture is not shown nor alleged to be aggravating the peripheral neuropathy or any other service-connected disability, it cannot be considered a service-connected disability or a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability.  See 38 C.F.R. § 17.120, providing for potential payment or reimbursement for unauthorized treatment of these types of disabilities.  

Accordingly, the Veteran's claim is governed by 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities.  

In pertinent part, these regulations require that the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  In regard to potential hazardousness, the Veteran's toe injury involved significant pain; loss of feeling in the lower extremity; and an area of the body (i.e. the foot) that can be especially vulnerable to damage from his service-connected diabetes.  Considering all of these aspects of the injury together, and resolving reasonable doubt in the Veteran's favor, the Board finds that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to health (e.g. it was necessary to get the injury evaluated immediately to avoid any potential long term damage to the foot).  

Regarding the availability of VA medical facilities, it appears that the emergency room at the Huntingdon VAMC is approximately 21 miles away from Ironwood, Ohio, where the Veteran was injured.  This is substantially further than SMMC, which is actually located in Ironwood.  Also, the Veteran has credibly testified that he was not aware that he was supposed to seek treatment at the Huntingdon VAMC, if feasible, as up until fairly recently he had been primarily utilizing private insurance and the VA health care that he had received had been delivered in a different state, Ohio.  Considering these two factors together, and resolving reasonable doubt in the Veteran's favor, the Board also finds that VA facilities were not feasibly available to provide the September 29, 2013 treatment.  The Board notes that there are additional conditions that must be met under the controlling regulations in order for payment or reimbursement to be warranted.  However, there is no specific indication or finding by the VAMC that the Veteran has not met any of these additional conditions.  See 38 C.F.R. § 17.1002 (d)-(h).  

Accordingly, payment or reimbursement of these expenses is warranted.  The Veteran is advised that if it should become necessary to seek future emergency treatment, he should seek such care at a VA facility if it is safe and feasible for him to travel to one.    



ORDER

Payment or reimbursement of unauthorized medical expenses incurred at St. Mary's Medical Center (SMMC) emergency department in Ironwood, Ohio on September 29, 2013 is granted subject to the regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


